DETAILED ACTION
This Office Action is responsive to the amendment filed on 12/16/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Claim Rejections - 35 USC § 103
Claim 1-5, 7, 10, 11, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al, WO2017/015592 (Yan’592).
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1-5, 10, 11, 14-17).
Regarding the amendment to claim 1: As discussed in the previous office Action, Yan’592 teaches that the terminally functionalized polymer is made by reacting the terminus of the polymer with one or more silanes. Said silane may comprise an alkoxyorganopolysulfide such as bis[3-(triethoxysilyl)propyl] disulfide (¶0009, 0044, 0091). Further note that the prior art does not require the use of alkoxyorganomercaptosilanes or an alkoxyaminosilanes.

Claims 8, 9, 12, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hogan et al, US2016/0312028, in view of Odar et al, US4721749.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
For both rejections, applicant argues that the cited prior art does not teach the claimed invention wherein the multifunctional group is exclusive of alkoxyorganomercaptosilanes and alkoxyaminosilanes. 
Regarding the rejection over Yan, WO2017/015592: As discussed earlier in this Action, Yan discloses the functionalization of the polymer terminus with a silane; said silane may be a combination of a mandatory silane and an optional silane such as such as bis[3-(triethoxysilyl)propyl] disulfide (¶0043, 0044, 0091). Further note that the said mandatory silane may be a silane containing a hydroxyl group; the prior art mandatory silane is not required to have a structure containing either an amine group or a mercapto group (¶0042).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Yan discloses the use of alkoxyamine- and alkoxymercapto-free silanes as the functionalizing agent of WO2017/015592. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to use a combination of silanes that are free of the prohibited groups in the performing the process of Yan. The rejection is therefore maintained. 
Regarding the rejection over Hogan in view of Odar: As discussed in paragraph 25 of the Office Action mailed on 9/29/2021, Hogan discloses that a portion of the conjugated diene-based (co)polymer utilized in the composition of US2016/0312028 is terminated with a functionalizing agent. Said functionalizing agent may be an alkenylalkoxysilane such as vinyltriethyoxysilane (¶0046), corresponding to the claimed structural formula wherein each occurrence of variable R1 is a C2 aliphatic group and R3 is a C2 
Furthermore, note that Hogan does not require the use of a combination of functionalizing agents. The prior art therefore reads on the use of a functionalizing agent which is only an alkenylalkoxysilane. As such compounds do not contain an amine group or a mercapto group, the use of such alkenylalkoxysilanes as taught by Hogan corresponds to the claimed multifunctional group which is exclusive an alkoxyorganomercaptosilane and alkoxyaminosilane. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare the claimed invention in view of the prior art as discussed in the previous Action. The rejection is therefore maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765